t c memo united_states tax_court ingram industries inc subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date n jerold cohen j d fleming jr walter t henderson jr matthew j gries and walter h wingfield for petitioners bonnie l cameron and vallie c brooks for respondent memorandum findings_of_fact and opinion gerber judge respondent determined income_tax deficiencies for petitioners’ and tax years in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent also determined increased interest for each year under - - sec_6621 after agreements of the parties the question we consider is whether the cost of the work performed on petitioners’ towboat engines constituted a currently deductible expense or whether it is to be capitalized findings_of_fact a background during the taxable years and petitioners were members of an affiliated_group_of_corporations of which ingram industries inc ingram was the common parent ingram maintained its principal offices in nashville tennessee on the date the petition was filed in this case during the years in issue petitioners were a closely held diversified group of corporations engaged principally in the wholesale marketing and distribution of microcomputer software and hardware books and prerecorded video cassettes inland barge transportation services energy-related manufacturing production and marketing and insurance the barge transportation service was conducted by three wholly owned subsidiaries of ingram---ingram barge co inc ingram towing co inc and great river marine service inc all section references are to the internal_revenue_code in effect for the years under consideration and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the parties’ stipulation of facts and the exhibits are incorporated by this reference - - petitioners’ barge transportation business involves towing a variety of commodities and materials on the ohio-mississippi inland waterway system the types of cargo transported by petitioners for third parties varied considerably and included agricultural commodities minerals including coal and rocks and other types of cargo petitioners owned and operated a fleet of and towboats at the end of and respectively petitioners also operated leased towboats numbering and as of the end of and respectively thus petitioners operated a total of and towboats during and respectively petitioners normally purchased used towboats and occasionally purchased new towboats the towboats ranged in size from to feet in length in age from to years and were powered by engines with capacities ranging in horsepower from to big_number petitioners’ towboats were built by several different manufacturers had varying gross official tonnage ratings and possessed different makes and models of engines the parties have specified two towboats---the r clayton mcwhorter and the michael j grainger formerly the steel courier ---to serve as representative towboats for purposes of this case the representative towboats measure from to feet long to feet wide and feet high with gross tonnage ranging from tons to tons normally q4e- petitioners’ towboats will push between and cargo-laden barges with an average of big_number tons of cargo for purposes of comparison a semitrailer truck holds about tons of cargo so a barge carries the equivalent of semitrailer loads of cargo during the taxable years in issue a new towboat comparable to the representative vessels cost approximately dollar_figure million anda used vessel cost approximately dollar_figure to dollar_figure million b towboat configuration maintenance and valuation the principal areas of a towboat are the wheelhouse the upper deckhouse the main deck the upper engine room the deck stores area the steering room and three areas of the hull--the fuel and ballast tanks the main engine room and the shaft alley a towboat is a very large integrated item of machinery comprised of a variety of components and systems of which the principal part is the propulsion system or engines and drive train there are three basic groups of operational systems on an inland river towboat those that perform the primary functions of floating maneuvering and moving up and down the river eg the engines gears clutches steering systems tailshafts and propellers those that support the primary systems eg the fuel system the bilge system the fire system hydraulic systems ventilation systems electrically powered auxiliary systems environmental systems and others and those that support the crew and personnel operating the towboat eg the water sewage electrical etc these systems must be compatible with each other for a towboat to perform its intended function a towboat’s propulsion system consists of the main engines reduction gears tailshafts and propellers the main engines power reduction gears which turn the tailshafts and the propellers and propel the towboat forward or backward the reduction gears transmission system are each attached to a solid steel tailshaft about feet in length which is attached to a propeller most towboats in petitioners’ fleet have two propellers measuring from to feet in diameter located at the rear of the towboat outside the hull each tailshaft system possesses a set of three steering type rudders for navigating the towboat towboat mechanical systems require recurring inspection and maintenance to attain their expected useful_life the principal systems that are inspected and maintained on a recurring and routine basis include the reduction gears the clutches the air filters the main engines the steering systems including the rudders the shafting system including the bearings and propellers the fuel centrifuge the hull both interior and exterior the pumps the air compressors the air conditioning the electrical systems the search lights the sewage systems -- - the capstans the barge connector winches the communications equipment and the equipment in the galley appraisers of towboats rely upon asking or selling prices of comparable vessels to arrive at estimated fair_market_value appraisers do not necessarily inspect a towboat’s condition when a towboat’s condition is inspected the appraiser generally performs a visual inspection or a walk-through of the towboat being appraised to determine its general overall condition at that time a visual inspection of the exterior of its main engines may be performed as the towboat is being inspected and maintenance records for the towboat may be requested but a detailed inspection of the main engines is not performed a potential towboat buyer is interested in the vessel’s towing capacity age condition and maintenance all of which would have an effect on the price towboats are generally classified as being in poor fair good or excellent condition based on either a survey or a visual inspection as long as a towboat’s engines are operating and are said to have been well maintained no further examination or inspection of a towboat’s engines is performed as part of a typical valuation towboats are valued as a single asset and separate values are not assigned to the various components likewise petitioners do not allocate the purchase or selling_price of a towboat among its various components - jj - c towboat engines and petitioners’ maintenance procedures most of the towboats in petitioners’ fleet are equipped with two turbocharged v-type two-cycle diesel-powered engines during the years in issue between two-thirds and three-quarters of the towboats in petitioners’ fleet possessed similar engines to the representative boats’ engines the horsepower produced by two engines ranges from big_number to big_number horsepower depending on the rotations per minute at which the engines are set to operate assuming proper maintenance towboat’s engines can continue operating safely efficiently and profitably as part of a towboat’s main propulsion system for up to years the procedures in controversy involve petitioners’ cleaning and inspecting of engines to determine which of their parts are within acceptable operating tolerances and can be reused and which if any of these parts need to be reconditioned back to acceptable operating tolerances or replaced with appropriate replacements ’ for purposes of this case the parties have agreed that the electro-motive division emd no 16-645-e5 engine manufactured by general motors will be the representative engine as part of the controversy over whether the expenditures involved are currently deductible or must be capitalized respondent refers to these procedures as an engine overhaul and petitioners refer to these procedures as center-section engine maintenance --- - the work performed by petitioners is included in the engine manufacturer’s maintenance manuals these procedures are routine and recurring and necessary to maintain a towboat in good operating condition petitioners’ towboats were in good working order and operating condition when they were brought in to have the above procedures performed petitioners perform these procedures after a towboat has operated for big_number to big_number hours a representative towboat is used about big_number hours per year so that the procedures are performed on a towboat every to years petitioners select a towboat for these procedures by utilizing a series of criteria first they use a big_number hour guideline to screen towboats to determine whether it is time to perform the procedures next for towboats that have accrued big_number to big_number hours of use since the last procedure wear on a piston’s compression ring is measured for each engine and the towboat’s oil consumption patterns are studied petitioners do not remove a towboat engine’s power assemblies to measure the ring wear for each of the pistons in the engine these measurements are taken by removing the air box handhole covers positioning the pistons so that they are accessible from the air box handholes and using a feeler gauge to take these measurements if the ring wear indicates that procedures involved are appropriate or if a towboat appears to be consuming more oil than normal the --- - procedures are performed on the towboat when the opportunity arises based on seasonality and business needs normally a towboat is out of service for to calendar days for the procedure so the work is performed during off peak seasons----winter and early spring normally to individuals mostly off-duty crew members perform the procedures the crew members of a tugboat generally include a captain pilot chief engineer cook mate and four deck-hands the chief engineer is responsible for the propulsion system and other mechanical items and reports to the captain and to a shore-based manager of engineering one may become a chief engineer by on-the-job experience or by formal training employees with year experience may become apprentice engineers assigned to a chief engineer for training the procedures focus on the engine’s cylinder assemblies which are commonly referred to as the engine’s power packs thus a 16-cylinder engine would contain power packs the power packs are removed from a towboat’s engines and disassembled as part of this procedure so that their parts can be cleaned and inspected the process of accessing and removing a power pack is detailed and labor intensive a power pack weighs between and pounds and consists of a cylinder head four exhaust valves a cylinder liner a piston and compression rings a piston pin a bearing insert a piston carrier a thrust washer -- - a piston snap ring a connecting rod and a basket or fork rod assemblies with the exception of pistons rings and fuel injectors the items comprising a power pack are reused by petitioners to the extent possible for example cylinder heads piston pins piston carriers connecting rods and cylinder liners are reused where possible in connection with the procedures sometimes parts other than pistons rings and fuel injectors may need work performed in order to keep them within acceptable operating tolerances pistons and rings which consist of cast metal pieces weighing approximately pounds are ordinarily replaced with new pistons and rings at a cost of materials of about dollar_figure per piston during the years in issue for economic and safety reasons petitioners do not reuse or attempt to recondition worn pistons as part of these procedures cylinder liners are reused once by petitioners but normally are not reused a second time due to wear caused by the friction between a piston and the interior surface of the cylinder liner after an initial use cylinder liners are cleaned visually inspected for damage and checked for acceptable dimensional tolerances at various measurement points along the inside of the liner if a cylinder liner is not damaged and is qualified for further use it is honed and cleaned for reuse the cost of inspecting a used liner to determine whether it is within acceptable operating tolerances as well as honing and cleaning it was about dollar_figure during the years in issue when a cylinder liner needs to be replaced due to excessive wear petitioners use either new or used liners which are within acceptable operating tolerances and which are similar in all material respects to the liners removed from the towboat during the years in issue the cost of such a used liner was about dollar_figure and the cost of a new cylinder liner was about dollar_figure in addition to the power packs rocker arm assemblies valve bridges fuel injectors oil pumps and water pumps are also removed disassembled cleaned and inspected as part of the procedures as with power packs to the extent possible parts within these assemblies and pumps are reused unless damage is detected the only parts of the rocker arm assemblies that are always replaced with either new or used parts are the rocker arm rollers and bushings costing approximately dollar_figure during the years in issue in a similar manner to rocker arm assemblies valve bridges are disassembled cleaned and inspected and reused if no irreparable damage is detected the valve bridge parts that are routinely replaced are the valve bridge lash adjusters costing approximately dollar_figure per valve bridge during the years in issue fuel injectors are normally exchanged by petitioners with outside contractors for reconditioned injectors at a cost of about dollar_figure per injector in connection with the maintenance various bushings bearings washers retainers gaskets and seals contained within the oil and water pumps are also replaced many of the parts within these pumps--the gears brackets couplings bolts nuts keys housings dowels sleeves shafts impellers springs spacer plates slingers plugs and rings--are reused assuming they are within acceptable operating tolerances other small parts such as gaskets seals and filters are replaced as an incidental part of the disassembly and reassembly processes the lower liner bore inserts--pieces of cast metal that rest between the bottom of each cylinder liner and the crankcase so as to provide a seal between the crankcase and the towboat engine’s air box and to enable air to be retained in the air box while the towboat’s engine is in operation----are replaced at a cost of dollar_figure each certain moving and nonmoving parts are cleaned and visually inspected for obvious operational problems as part of the maintenance but unless problems are identified during the inspection process no work is performed on such parts including the engine governors the engine turbochargers the engine crankcase oil pan oil and fuel lines the lower main bearings the piston cooling oil pipes the cylinder test valves and the water inlet tubes several parts of a towboat’s engines such as the exhaust systems mufflers and ductwork attached to the towboat’s engines the piping on the front and aft ends of the towboat’s engines and the towboat engines’ camshafts including the camshaft gear trains crankshafts and the drive gears including the gear boxes attached to the engines are not included in the above- described periodic procedures this equipment is not inspected as part of the procedures unless a specific operational problem has been previously identified no part of a towboat’s main propulsion system other than its main engines is affected as part of the above-described procedures in addition none of the equipment located in the wheelhouse the upper deckhouse the main deck the upper engine room the deck stores area the steering room the fuel and ballast areas and the shaft alley is affected by the procedures none of the eguipment located in the main engine room other than the main engines is affected by the procedures so for example the fire pump the bilge and ballast pump the deck wash pump the air compressors and tanks etc are not included in the procedures the engines under consideration weigh big_number pounds and measure almost feet long feet wide and feet high they are designed and constructed so that a power pack can be regularly removed from the engine so that the procedures involved can be performed the engines are designed so that much of the wear occurs in replaceable and or disposable parts generally a towboat’s engines are not removed from the towboat in connection with the procedures involved and it is not necessary for a towboat to be in dry dock for the procedures to be performed the operational tolerances used by petitioners in the performance of the maintenance procedures in issue are within the manufacturer’s minimum recommended operating tolerances which are not as stringent as the manufacturer’s required dimensional tolerances for new parts during the years in issue the average cost incurred by petitioners for the parts labor and supplies required to perform the maintenance procedures in issue on both engines of a representative towboat was dollar_figure the cost of two comparable new engines was approximately dollar_figure million and two rebuilt used engines cost approximately dollar_figure approximately percent to percent of the dollar_figure cost is for labor and approximately percent to percent is for new or used parts the dollar_figure cost does not vary based on the age of a towboat or its engines petitioners maintain records of the inspection results for certain of the parts of a towboat’s engines that are cleaned and inspected during the maintenance with respect to the two representative towboats the relative number of parts covered by -- - these records that were reused as compared to being replaced was as follows total number contained in number number relative portion item emd engines reused replaced of parts reused rocker arm sec_192 or piston carrier sec_64 or piston pin sec_64 or cylinder head sec_64 or connecting rod sec_64 or cylinder liner sec_64 or piston sec_64 _0 or total a towboat’s horsepower is not increased nor is its use or ability changed as a result of the procedures the procedures are performed to keep the towboats in good safe reliable and profitable operating condition the procedures performed by petitioners are consistent with those performed by a majority of the inland-river towboat operators in the united_states the probable and anticipated useful_life of a towboat is not extended as a result of the maintenance procedures in question a towboat engine would not likely realize its anticipated useful_life if the procedures in -- - guestion were not performed periodically if the procedures in question are performed at appropriate intervals a towboat engine can continue operating safely efficiently and profitably for up to years the performance of the procedures described above maintains the relative value of a towboat but it does not increase the value the value of a towboat declines as it ages even if the procedures are performed any increase in the value of a towboat immediately after the performance of the procedures in question would generally be limited to the cost of performing the procedures or dollar_figure for a representative towboat d petitioners’ procedures vs repowering occasionally a towboat owner may desire to replace existing engines with new or rebuilt engines to standardize the types of engines ina fleet to increase the towing capacity or to replace a dysfunctional engine this process referred to in the industry as repowering involves drydocking the towboat removal or repowering of main engines is a complicated process requiring disconnecting the engines from the water fuel air and exhaust systems in addition the exhaust stacks on top of the towboat’s main deck must be completely removed as well as those portions of the decking located underneath each stack and over the main engine room the engines being removed are disconnected from their mounts and are removed with the aid of a crane the engine mounts are either modified or replaced and the replacement engines in new or rebuilt condition are installed the towboat’s air water fuel and exhaust systems are then modified to the extent necessary to accommodate the new or rebuilt engines and the new or rebuilt engines are connected to these systems of the towboat the decking and exhaust stacks are reinstalled and the new or rebuilt engines are operationally tested thus completing the repowering process the process of repowering a towboat with new or rebuilt engines takes approximately to months the representative engines were no longer being manufactured by general motors during the years in issue the costs associated with installing two new or rebuilt electro-motive division emd engines in a representative towboat excluding the costs of the engines themselves and any costs associated with replacing a reduction gear system a tailshaft a propeller or other equipment would have been approximately dollar_figure during the years in issue if modifications or upgrades are required for the reduction gear tailshafts propellers or other equipment in connection with a repowering the installation costs of a repowering could reach dollar_figure in addition because a repowering take sec_3 to months that results ina loss of use of the vessel for a period of time far in excess of the to days for the procedures performed by petitioners -- - an emd engine is rebuilt or completely overhauled through a series of steps designed to put the engine in like-new operating condition to the maximum extent possible when an emd engine is rebuilt the rebuilding process is performed by emd or an emd-authorized service_center emd engines in a towboat nearing the end of its useful_life and which has had the procedures involved performed numerous times or emd engines which have been removed from towboats due to a catastrophic malfunction are likely candidates for the rebuilding process the goal of the rebuilding process is to bring each of an engine’s component parts to emd’s original dimensional specifications for new parts the rebuilding process for a towboat engine requires the removal of the engine from the towboat of which it is a part and the removal of all of the moving and nonmoving components from the engine as well the engine’s crankcase and oil pan are separated and every part of the engine is carefully cleaned inspected using intense illumination machined and treated with special materials to restore the engine to a like-new operating condition the engine crankcase and oil pan are extensively machined and welded and numerous dimensional tests and checks are performed to ensure that the engine is returned to a like-new condition through the rebuilding process in addition a reconditioned crankshaft and camshaft with new camshaft bearings -- and dowels normally are installed in the engine during the rebuilding process the power packs are completely rebuilt with a large number of new parts during the rebuilding process the oil pumps water pumps engine turbochargers and governors are normally removed and exchanged for rebuilt parts during the rebuilding process the accessory drive gears all of the piping on the front and aft ends of the engine the governor drive gear and the turbocharger drive gears are removed and normally exchanged for rebuilt parts during the rebuilding process normally a rebuilder of emd engines warrants its labor for l year rebuilt parts normally carry a 6-month warranty and new emd parts used in the rebuilding process carry a 1-year warranty during the years in issue petitioners did not repower any of their towboats eb petitioners’ accounting practices petitioners use an accrual_method of accounting for reporting their income expenses and results of operations for both financial and tax reporting purposes for federal_income_tax purposes petitioners depreciate each of their towboats as a single asset under the modified accelerated_cost_recovery_system using the prescribed recovery_period of years under the composite 18-year class_life for financial reporting purposes petitioners depreciate a new or used towboat as a single asset over years the useful_life of a properly maintained towboat - - i sec_40 years for financial reporting purposes petitioners accrue the estimated cost of the procedures in issue as the towboats accrue hours of usage and such estimated costs are reflected as expenses for the periods to which they relate which are the periods prior to the performance of the maintenance to illustrate petitioners’ financial_accounting treatment of the maintenance_costs if during a particular year a representative towboat incurred big_number hours of use and the maintenance procedures were expected to be performed after big_number hours of use and were expected to cost dollar_figure petitioners would reflect an expense of dollar_figure big_number big_number x dollar_figure in their consolidated income statement for that year an additional dollar_figure of expense would be reflected in petitioners’ income statement for each of the succeeding years during which an additional big_number hours of usage would have accrued and dollar_figure big_number big_number x dollar_figure would be reflected in petitioners’ income statement for the third succeeding year during which big_number hours of usage would have accrued prior to the performance of the maintenance petitioners use this financial_accounting method in an attempt to match the costs incurred for the maintenance procedures in issue with the related revenues this accounting_method which expenses the costs incurred for the maintenance procedures prior to the performance of the maintenance is in - - accord with generally_accepted_accounting_principles and was verified by petitioners’ outside accountants as properly representing petitioners’ income for financial reporting purposes petitioners believed that their financial_accounting method was not permitted under the internal_revenue_code for the tax years under consideration accordingly for federal_income_tax purposes petitioners deducted the costs associated with the procedures involved in the taxable_year in which they are incurred respondent’s determination was to capitalize the costs and depreciate them over the 10-year recovery_period beginning with the date the costs are incurred opinion the issue we consider is whether petitioners’ expenditures_for the described procedures were expenses deductible under sec_162 or whether they should have been capitalized under sec_263 expenses_incurred for regular maintenance to keep property in an ordinarily efficient operating condition are currently deductible sec_1_162-4 income_tax regs provides the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its life but keep it in an ordinarily efficient operating -- - condition may be deducted as an expense similarly sec_1_263_a_-1 income_tax regs provides that amounts paid_or_incurred for incidental repairs and maintenance of property are not capital expenditures conversely sec_263 provides that no deduction may be taken for amounts expended for permanent improvements or betterments made to increase the value of property see also id the parties have taken refuge in particular nomenclature that supports their position there is no legal question to be answered here--instead we must decide which party’s labeling is supported by the record respondent uses the term overhaul and petitioners use the terms routine maintenance the parties’ positions reduced to a concise statement of facts are as follows petitioners contend that towboats including the engines have an expected useful_life of years and the procedures performed are routine maintenance to achieve the expected useful_life respondent contends that a towboat engine has a big_number to big_number hour useful_life here to years and it must be completely overhauled after such use on brief respondent does not argue that the procedures performed by petitioners’ employees is by definition an overhaul which includes a complete rebuilding of the engine instead respondent argues that the procedures performed are equivalent in scope to an overhaul - - preliminarily we consider the parties’ disagreement concerning whether a towboat engine should be considered separately from the towboat respondent’s argument is constructed in a manner that focuses on the engines which ostensibly provides better comparisons for his arguments by magnifying the cost of the procedures performed through a reduction of the scale of the asset being considered petitioners contend that factually there is no predicate for treating the engine separately from the towboat additionally petitioners argue that the result would not be changed by solely focusing on the engines we agree with petitioners that the record does not support a finding that as a matter of industry practice or otherwise the engines are purchased or treated separately from the tow boats to the contrary the life of a towboat i sec_40 years and it is expected that the engines if properly maintained will also last years towboats are purchased with engines albeit to the buyer’s specifications that are designed to be maintained without removing them from the boat there was no showing that towboat owners regularly and periodically over the life of the vessel replaced the engines accordingly we disregard any suggestion by respondent that the -- - engines as a matter of fact or law should be treated separately from the towboats the tests for determining whether expenditures are deductible maintenance_expenses as opposed to capital expenditures have remained fairly constant for more than years in the board_of_tax_appeals explained a repair is an expenditure for the purpose of keeping the property in an ordinarily efficient operating condition it does not add to the value of the property nor does it appreciably prolong its life it merely keeps the property in an operating condition over its probable useful_life for the uses for which it was acquired expenditures_for that purpose are distinguishable from those for replacements alterations improvements or additions which prolong the life of the property increase its value or make it adaptable to a different use the one is a maintenance charge while the others are additions to capital_investment which should not be applied against current earnings manierre v commissioner 4_bta_103 those standards have persevered substantially unchanged in 39_tc_333 the tests or standard was expressed as follows an expenditure which returns property to the state it was in before the situation prompting the expenditure arose and which respondent referenced a few opinions in which related assets were treated separately in connection with the question of expenses versus capital expenditures in each instance the assets were separable and so treated by the owner user accordingly the referenced cases are distinguishable - does not make the relevant property more valuable more useful or longer-lived is usually deemed a deductible_repair a capital_expenditure is generally considered to be a more permanent increment in the longevity utility or worth of the property accordingly in determining whether an expenditure should be capitalized we consider whether it has adapted the property for a new or different use appreciably prolonged the life of the property or materially added to the value of the property initially there is no question that the procedures performed did not adapt the engine for a new or different use the question of whether the procedures appreciably prolonged the life of the engine is more thought provoking obviously if the procedures performed by petitioners were not performed the expected useful engine life would be approximately or years based on the record the procedures are performed after about big_number to big_number hours of operation in that regard petitioners’ towboats are operated about big_number hours per year with that much use the maintenance procedures must be performed every or years considering that there are big_number hours in most years x big_number hours of use translates into the towboat and engines’ being operated about percent of the time or almost hours of each day of a 365-day year - - from respondent’s perspective the engines wear out every or years and must be completely overhauled from petitioners’ perspective the towboat and its engines if properly maintained have an expected useful_life of years petitioners however perform the procedures every to years so it could be argued that each time the procedure is performed it extends an engine’s life to years and permits the engine to achieve its 40-year life expectancy it cannot be said however that the procedures performed are the equivalent of rebuilding or overhauling an engine either in terms of time consumed the extent of the procedures the amount of parts replaced or cost of the work performed accordingly it could also be argued that the engine’s life i sec_40 years and it must be maintained pincite- to year intervals petitioners make a distinction between a disabled engine that must be replaced and or overhauled and petitioners’ procedures which for the most part involve replacement or repair only of items that show wear petitioners’ approach is more in the nature of preventative maintenance and they automatically replace only a limited number of items such as pistons the majority of the engine parts are inspected and cleaned and only replaced or repaired if necessary respondent emphasizes that petitioners inspect more than percent of the parts which in respondent’s view is tantamount to performing -- p7 - an overhaul these procedures in the case of the representative engines however resulted in the replacement of of the major parts of the engines in other words approximately percent of the parts are reused and approximately percent replaced for an engine overhaul substantially more parts are automatically replaced to totally recondition the engine respondent however seeks to have us focus on the fact that the towboat engines are taken apart by to of petitioners’ employees and that it takes to days to inspect handle clean and or replace the various engine parts to respondent there is no difference between these procedures and an overhaul petitioners by way of illustration however point out that they expend dollar_figure for parts and labor to maintain a towboat which if purchased new would have cost dollar_figure million during the years in issue that represents a 6-percent expenditure to keep the most significant portion of the towboat operating properly if we were to assume that a new automobile cost ’ petitioners chose to use the cost of a new towboat to make the illustration more emphatic however if the cost of a used towboat approximately dollar_figure million is used the cost-to- maintenance ratio would be percent dollar_figure divided by dollar_figure million if the cost of new engines is used dollar_figure million the ratio would increase to almost percent dollar_figure divided by dollar_figure million finally if the cost of a completely overhauled or rebuilt engines is used dollar_figure the ratio would be almost percent dollar_figure divided by dollar_figure ultimately the difference between the cost of the procedures to maintain dollar_figure and the cost of completely overhauled or rebuilt engines dollar_figure is more telling plus there is also the extra continued - - dollar_figure then a 6-percent maintenance cost would equal dollar_figure relatively and comparably the dollar_figure and dollar_figure appear at least in size to represent an incidental as opposed to a major repair improvement or procedure petitioners also emphasize that the maintenance procedures take from to days and that the procedures are performed during off-peak season whereas complete overhauls are performed by third parties and the engine is removed from the towboat during a to month process accordingly there is a substantial time differential between petitioners’ procedures and a complete overhaul by comparison up to months of towboat revenue could be lost during an overhaul we think it is significant that petitioners perform the procedures at a time when the engines are completely serviceable and the purpose of performing the procedures is to keep the towboat engines in good operating condition this is in contrast to the cases relied on by respondent where the property was not serviceable and had to be replaced or completely rebuilt or overhauled for example respondent relies on ruane v continued cost of removal installation and refitting a new or rebuilt engine in that regard towboats are operated about big_number hours per year whereas an automobile for example would generally be operated for substantially fewer hours annually accordingly the cost of normal maintenance for a towboat should be comparatively larger ina shorter period of time - - commissioner tcmemo_1958_175 where the question was whether the cost of work performed on the taxpayer’s coke ovens was deductible or whether it had to be capitalized in that case oven linings became unserviceable and the taxpayer had to replace them periodically in holding that the cost of replacing the oven linings had to be capitalized it was found that the ovens had a normal life expectancy of to years because after that time they fell into such a state of deterioration that they had to be shut down and substantially rebuilt id the court then held that the substantial rebuilding of the ovens prolonged their useful lives the other cases relied on by respondent are similar to ruane v commissioner supra generally in the cases relied on by respondent the taxpayer allowed the asset to completely deteriorate and then rebuilt it resulting in a clearly defined new useful_life here petitioners’ towboats including the engines do not completely deteriorate and do not have to be substantially rebuilt petitioners’ towboats are in operating condition and are operating when they are brought in to have the maintenance performed and all of the significant components and systems that comprise the towboats including their engines are in good working order immediately prior to the performance of the maintenance petitioners do not allow their equipment to become unserviceable before performing the described procedures -- - petitioners purchase a towboat including the engines with the expectation that its useful_life i sec_40 years to achieve the expected useful_life petitioners regularly maintain the engines they replace a relatively limited number of parts on a regular basis and inspect the vast majority of remaining parts replacing only those that are worn beyond a certain tolerance petitioners also point out that two new engines would cost dollar_figure million plus installation of approximately dollar_figure if petitioners had replaced the two engines with overhauled or rebuilt engines the cost would have been about dollar_figure by comparison the dollar_figure maintenance is incidental when compared to the cost of an overhauled or rebuilt engine if respondent’s perspective in this case were correct the cost of a rebuilt engine would be more similar in cost to the maintenance performed by petitioners’ employees accordingly the procedures performed here are routine maintenance that does not extend the expected 40-year life of the boat or engine the procedures constituted preventative maintenance that permitted the engine to operate as intended by the manufacturer and the owner although it could be said that such procedures extended the life of the engine in the sense that failure to perform them would have resulted in engine default the life of the engine was not appreciably prolonged by these procedures considered in a vacuum a dollar_figure cost for --- - maintaining two pieces of machinery appears to be a large sum but in the context of a towboat and or its engines the amount is more representative of an incidental expense finally in this case the engines are obviously being maintained in good operating condition and are not being improved in such a manner as to extend the life expectancy ’ we now consider whether petitioners’ maintenance procedures materially added to the value of the towboat petitioners admit that there must be some value connected with the performance of the procedures in guestion petitioners contend that the maintenance keeps the engines towboat in efficient operating condition but it does not adapt the engines to a new or different use does not extend their useful_life which is equivalent to the life of the towboat of which they are a part and does not materially increase their value respondent contends that the value is materially increased and that the procedures performed are not merely incidental other than labeling the value as material and noting that petitioners expend dollar_figure per towboat to perform the procedures respondent does not attach any particular value increase to the performance of the procedures as more fully it would be without reason to accept the premise that an owner of a dollar_figure 5-million piece of equipment would intentionally fail to maintain the mechanical portion and incur a cost six times greater than the cost of maintenance to purchase rebuilt equipment every or years - - discussed above we do not find that the dollar_figure expended was material relative to the overall value of the towboat or the engine even if it were appropriate to consider the engine separately more importantly it is not clear that a buyer would pay dollar_figure more for a towboat that had just been maintained as opposed to one that needed maintenance certainly a towboat buyer would be more interested in a well-maintained towboat and in particular one that recently had maintenance but on this record there is no accurate or reliable way to measure the increment in value that could be attributed to how recently maintenance had been performed even if dollar_figure was the increment in value we have found that amount not to be material in the factual context of this case finally the parties address the role if any that 503_us_79 indopco should play in our consideration of this issue respondent references indopco along with sec_1_162-4 income_tax regs for the following position in order to be entitled to a deduction for the engine overhaul petitioners must clearly show that it is an incidental repair that does not appreciably prolong the property’s useful_life but keeps it in an ordinarily efficient operating condition - - accordingly respondent’s use of indopco does not vary from the standards set forth earlier in this opinion there is no unique aspect or requirement in the supreme court’s indopco opinion that pertains specifically to the issue we consider likewise petitioners confirm that the indopco holding did nothing to change the standards established by the pre-indopco body of law that deals with repair and maintenance_expenses accordingly it is not necessary to analyze further the indopco holding in the context of this case accordingly we hold that petitioners are entitled to deduct the cost of maintaining their towboat engines under sec_162 to reflect the foregoing and to give effect to the agreements of the parties decision will be entered under rule respondent on brief stated that increased interest under sec_6621 was in dispute but neither party presented any argument or findings addressing that item in that regard our holding that petitioners are entitled to deduct the costs in question would obviate the need to consider sec_6621 with respect to that adjustment see also 107_tc_249
